                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 RICHARD MEEK,

                Plaintiff,

         v.                                       No. 21-cv-02397
                                                  Judge Franklin U. Valderrama
 ARCHIBALD & MEEK, INC. and
 JOSEPH ARCHIBALD III,

                Defendants.


                             MEMORANDUM OPINION AND ORDER

        Plaintiff Richard Meek (Meek) has filed suit against defendants Archibald &

Meek, Inc. (A&M) and Joseph Archibald III (Archibald) (collectively, Defendants),

asserting several claims resulting from A&M’s failure to pay Meek an alleged amount

due under an agreement between Meek and A&M. R. 1., Compl. 12 Meek now moves

the Court to enter a temporary restraining order and preliminary injunction against

A&M pursuant to Federal Rule of Civil Procedure 65(a). R. 4, Motion. For the reasons

stated below, the Court denies the motion.

                                          Background

        A&M supplies electrical wholesale distributors with product inventory and

represents lighting manufacturers. Compl. ¶ 20. As part of its role, it also bids on

large-scale municipal and roadway lighting contracts and projects. If A&M receives


1Citations to the docket are indicated by “R.” followed by the docket number and, where
necessary, a page or paragraph citation.

2Meek   has filed a Verified Complaint.
a successful bid from an electrical wholesale distributor for products, it gets a

commission on that sale. Id. From its founding until 2006, it was known as Archibald

& Hammel, when it changed its name to Archibald & Meek, Inc. Id. ¶¶ 21, 29.

      In 1998, Archibald purchased a 100% stake in A&M from his father. Compl. ¶

24. Meek began working at A&M in 2003. Id. ¶ 25. On October 1, 2005, Meek and

A&M entered into an agreement known as the Archibald and Hamel Stockholders

Agreement (the Stockholders Agreement), pursuant to which Meek would pay the

company several hundred thousand dollars over a several year period for 50% of the

company’s shares. Id. ¶ 27. By 2005, Meek had made his payments and owned a 50%

stake in the company. Id. ¶ 28.

      Meek served in various roles at A&M from 2003 until late 2019, including

serving as vice president from 2006 until 2019. Compl. ¶¶ 30, 33, 36. Since 2006,

Archibald has served as A&M’s president. Id. ¶ 33. In 2018, Meek and Archibald

began to have a falling out; in 2018 and 2019, tensions between them increased; and

on December 6, 2019, Archibald fired Meek. Id. ¶¶ 34–36. On April 8, 2020, Meek and

A&M entered into a Settlement and Stock Repurchase Agreement (the Agreement)

to settle the employment dispute between the parties and outline terms of A&M’s

purchase of Meek’s stock in A&M. Id. ¶¶ 39, 41. The Agreement contains a choice of

law provision which states that it “shall be governed by the substantive and

procedural laws of the State of Delaware, without regard to any provisions thereof

relating to conflicts of laws among different jurisdictions.” Compl., Exh. 1, ¶ 8.1.

Pursuant to the Agreement, Meek and A&M agreed, among other things, that: Meek



                                         2
would sell all his shares in A&M back to the company, and A&M would buy back

those shares; Meek would release A&M from any and all claims he might have

against A&M; upon the Agreement’s execution, Meek would resign as an officer and

director of A&M; upon closing, Meek would deliver all his paper shares of stock to

A&M; Meek would not compete with A&M for a one-year period starting on December

6, 2019 and ending on December 5, 2020; and A&M would provide Meek with monthly

profit and loss statements until the closing. Compl. ¶¶ 42, 44–45, 64–67, 73.

      The value of the company for the purposes of the stock sale price was to be

determined by a detailed valuation mechanism. Compl. ¶ 42. According to Meek, once

this valuation process was completed in February 2021, A&M was valued at

$3,085,000.00. Id. ¶¶ 57, 59. Pursuant to Section 1.3 of the Agreement, once A&M’s

value has been determined, it “shall pay the Purchase Price for [Meek’s] Stock in five

(5) consecutive equal annual installments, with each installment including the

interest on the unpaid balance at a rate of five percent (5%), payable beginning on

April 30 of each year, beginning in 2021.” Id. ¶ 60. According to Meek’s calculations,

because A&M was valued at $3,085,000.00 and he owned half of its shares, he is

entitled to a payment of at least $1,542,500.00 spread over five equal annual

payments of $308,500.00. Id. ¶ 61. Accounting for interest, A&M’s first payment,

which was due on April 30, 2021, should have been in the amount of $370,200.00. Id.




                                          3
Meek calculates that A&M was and is to pay him $1,696,750.00 over five years, which

includes interest. Id. ¶ 63.

      Meek alleges that even though he complied with all of the terms of the

Agreement, and A&M has indeed sent him monthly profit and loss statements from

May 2020 through March 2021, A&M refused to make its first annual payment due

on April 30, 2021, thereby breaching the Agreement. Compl. ¶¶ 69, 71–72, 73. On

April 7, 2021, A&M first informed Meek that it did not have money to pay the April

30, 2021 payment and/or that it was in precarious financial straits and was

considering whether to “simply closeup shop.” Id. ¶¶ 86, 156. The monthly

statements, though, showed that for each month except for one, A&M had more than

$370,200.00 in its checking and saving accounts. Id. ¶ 84. For several of these months,

it had well in excess of this amount in its checking and saving accounts. As of March

31, 2021, A&M had $546,440.62 in these accounts. Id.

      In response to A&M’s April 7, 2021 statement of its inability to pay Meek,

Meek’s counsel sent A&M’s counsel a letter on April 12, 2021, confirming whether

A&M had taken the necessary steps to capitalize itself, and whether it had

undertaken other efforts obligated by the Agreement to raise cash to fulfill its

contractual obligation to Meek. Compl. ¶¶ 97–99. A&M never responded to this letter.

Id. ¶ 101, 103, 105. On April 28, 2021, A&M stated that it faced insolvency and its

financial condition was worse that it thought. Id. ¶ 158.

      On May 5, 2021, Meek initiated this lawsuit, asserting the following claims

against Defendants: Count I for injunctive relief against A&M; Count II for breach of



                                          4
contract against A&M; Count III for tortious interference with contract against

Archibald; Count IV for unjust enrichment against Archibald; and Count V for breach

of fiduciary duty against Archibald. Compl. Concurrently with filing the Complaint,

Meek also filed a motion for temporary restraining order and preliminary injunction

seeking the following relief: (i) requiring A&M to deposit the full amount due under

the Agreement, $1,696,750.00, into an interest-bearing account with the Court until

the Court determines whether A&M breached the Agreement; (ii) as an alternative

to (i), requiring A&M to deposit the April payment, $370,200.00 into an interest-

bearing account with the Court until the Court determines whether A&M breached

the Agreement; (iii) requiring A&M claw back from Archibald any amounts due from

the salary A&M paid to him from April 8, 2021 to the present; (iv) requiring A&M to

pay salaries to its president, directors, and officers no greater than their salaries on

December 6, 2019, and cease payment of bonuses or distributions to them until

resolution of this litigation; (v) requiring A&M, if it dissolves, to comply with the

Illinois Business Corporations Act and its Delaware counterpart; (vi) preventing

A&M from changing its name and corporate structure, or adding share classes,

without written consent of all shareholders, including Meek; and (vii) preventing

A&M from transferring its assets to another entity, except for its payments due under

the Agreement. Motion at 1–2.

      Before resolving the motion for temporary restraining order/preliminary

injunction, the Court must address several procedural issues. While Meek seeks a

temporary restraining order, the motion fails to reveal any emergency. See Motion.



                                           5
Accordingly, the Court construed his motion as a request for a preliminary injunction

and had the parties brief the motion. See Hudson City Savings Bank v. Barrow, 782

Fed. Appx. 225, 225 n.1 (3d Cir. 2019). Defendants 3 filed their Response (R. 7, Resp.),

and Meek filed his Reply (R. 11, Reply).

       Meek, in his Reply, attaches various exhibits, namely Exhibits 2 through 5 (R.

11-2, 11-3, 11-4, and 11-5), that were not included with his original motion. It is well-

established that a reply brief should not present new arguments or incorporate new

evidence for arguments that were not properly supported in an opening brief. See,

e.g., Dr. Robert L. Meinders, D.C., Ltd. v. UnitedHealthcare, Inc., 800 F.3d 853, 858

(7th Cir. 2015) (“Due process, we have cautioned, requires that a plaintiff be given an

opportunity to respond to an argument or evidence raised as a basis to dismiss his or

her claims.”); Black v. TIC Inv. Corp., 900 F.2d 112, 116 (7th Cir. 1990) (“Where new

evidence is presented in a reply to a motion for summary judgment, the district court

should not consider the new evidence without giving the movant an opportunity to

respond.”); Horvath v. Apria Healthcare, LLC, 2019 WL 5725378, at *2 (N.D. Ill. Nov.

5, 2019) (“‘A reply brief is for replying’—not for sandbagging.” (quoting Hussein v.

Oshkosh Motor Truck Co., 816 F.2d 348, 360 (7th Cir. 1987)); Alston v. Forsyth, 379

Fed. Appx. 126, 129 (3d Cir. 2010) (“There is cause for concern where a movant

presents new arguments or evidence for the first time in a summary judgment reply




3The Court notes that while Meek’s motion is directed against A&M only, both A&M and
Archibald have responded to the motion.
                                           6
brief”). Accordingly, the Court strikes Exhibits 2 through 5 and will not consider them

or any corresponding statements in the Reply in evaluating Meek’s motion.

                                   Choice of Law

      Before evaluating the merits of Meek’s motion, the Court must also briefly

address the choice of law issue. Both Meek and Defendants reference the Agreement’s

choice of law provision, which states that it “shall be governed by the substantive and

procedural laws of the State of Delaware.” R. 5, Memo. at 5 n.1; Resp. at 5 n.3. The

law is clear that where a valid contract has been formed, a court should enforce the

choice of law provision contained within that contract unless it violates the forum

state’s public policy, and the forum state has a materially greater interest in the

litigation than the chosen state. See, e.g., Demitropoulos v. Bank One Milwaukee,

N.A., 915 F. Supp. 1399, 1413 (N.D. Ill. 1996) (following § 187 of the Restatement

(Second) of Conflict of Laws where “as here, the parties to a contract have included

an express choice of law provision in their contract”). Accordingly, because both

parties agree that Delaware law shall govern, the choice of law provision does not

violate Illinois public policy, and Illinois does not have a materially greater interest

than Delaware, the Court looks to Delaware law, as it must, pursuant to the

Agreement.

                                Standard of Review

      Both a preliminary injunction and temporary restraining order are

“extraordinary and drastic” remedies and should not be granted unless the movant

“by a clear showing, carries the burden of persuasion.” Bullock v. Carney, 463 F. Supp.



                                           7
3d 519, 523 (D. Del. 2020) (quoting Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)

(emphasis in original). To obtain a preliminary injunction or temporary restraining

order, a movant “must establish that he is likely to succeed on the merits and will

suffer irreparable harm in the absence of preliminary relief.” Id. (internal citations

omitted); see also Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017). “If a

movant can meet its burdens on the first two factors, then the court should consider

two more factors: whether the balance of equities tips in the movant’s favor and

whether an injunction is in the public interest.” Id. (internal citations omitted); see

also Reilly, 858 F.3d at 179. Then, the court should balance all four factors together

to determine whether they favor granting preliminary relief. Id; see also Reilly, 858

F.3d at 179. It is within this framework that the Court analyzes Meek’s motion.

                                       Analysis

      The Court begins with the irreparable harm factor. In evaluating this factor,

“[t]he relevant inquiry is whether, at the time the injunctive relief is to be issued, the

party seeking the injunction is in danger of suffering irreparable harm. The

irreparable harm alleged must be actual and imminent, not merely speculative.”

Eaton Corp. v. Geisenberger, 486 F. Supp. 3d 770, 798 (D. Del. 2020) (internal

citations omitted). Moreover, a “purely economic injury, compensable in money,

cannot satisfy this requirement, unless the potential economic loss is so great that it

threatens to cause an injury that cannot be righted with money alone.” Id. (internal

citations omitted); see also Reilly, 858 F.3d at 179 n.4 (“[T]he availability of money

damages for an injury typically will preclude a finding of irreparable harm.”) (citing



                                            8
Frank’s GMC Truck Ctr., Inc. v. Gen. Motors Corp., 847 F.2d 100, 102 n.3 (3d Cir.

1988)). Lack of irreparable harm is a sufficient basis to deny a plaintiff’s request for

a preliminary injunction. Eaton Corp., 486 F. Supp. 3d at 801 (finding that because

the plaintiffs had failed to establish that they would suffer irreparable harm without

preliminary injunctive relief, the court did not need to reach the remaining factors).

         Meek’s request for injunctive relief rests on A&M’s failure to pay the April 2021

payment due under the Agreement. He first argues that he will suffer irreparable

harm because his current harm will not be fully rectified after a judgment in his favor

and indeed, will not be rectified “in any way.” Memo. at 8. 4 This is based on A&M’s

statement on April 7, 2021 that it is in precarious financial straits and that it is

considering whether to simply close up shop. Id. He similarly argues that he will have

no adequate remedy at law as any judgment he obtains against A&M will be

ineffectual if A&M will soon be insolvent or chooses to shut its doors. Id. at 8. Meek

surmises he would be unable to obtain damages from A&M because it may become

insolvent before a final judgment can be entered and collected. Id. at 8–9. (citing

Roland Mach. Co., 749 F.2d at 386; Signode Corp. v. Weld-Loc Sys., Inc., 700 F.2d

1108, 1111 (7th Cir. 1983); and Bowman v. Dixon Theatre Renovation, Inc., 581

N.E.2d 804, 808 (Ill. App. Ct. 1991)). Meek further contends that A&M’s own

statements that it faces insolvency and that its financial condition is worse than it

thought evidence imminent insolvency. Id. at 9. Without citing any legal authority,

Meek then insists that A&M must produce evidence that it will indeed have the


4WhileMeek states that he need not prove irreparable harm if the Court applies Delaware
law (Memo at 8 n.3), the Court construes his statement as an error.
                                             9
means to pay Meek the $370,200.00 it owes him should it lose at trial, and that it

likely cannot produce such proof. Id. 5

        Defendants respond that Meek’s alleged injury is a purely economic injury and

compensable in money. Resp. at 8. As such, Defendants contend that Meek has

provided no valid explanation as to how the harm he has allegedly suffered is

irreparable. As for Meek’s claim that A&M is on the verge of bankruptcy, Defendants

point out that Meek fails to adduce any evidence in support of this contention. Id. at

8–9. On the contrary, Defendants submit that the evidence reveals that A&M is not

on the verge of insolvency. In support of their argument, they attach an affidavit from

Archibald, A&M’s President. R. 7-1, Archibald Aff. Archibald attests that A&M “is

not insolvent and is not contemplating filing for bankruptcy.” Id. ¶ 20. Admittedly,

he also testifies that A&M “does not have sufficient assets to pay its operating

expenses and to pay the installment payment to [Meek].” Id. ¶ 19. This, according to

Archibald, stems from the financial downturn A&M has suffered as a result of the

COVID-19 pandemic. Id. ¶ 15.

        The Court agrees with Defendants that Meek fails to satisfy the irreparable

harm element necessary for the issuance of a preliminary injunction (and, for that

matter, a temporary restraining order). This case concerns a contractual dispute

based on A&M’s alleged failure to pay amounts due under the Agreement. In fact, in

each count of the Complaint except for Count I, Meek seeks exclusively monetary

damages: in the breach of contract count against A&M and the unjust enrichment


5Meek also attaches to his Memorandum an affidavit from himself, but this does not provide
any additional evidentiary support. See Memo., Exh. 2.
                                           10
count against Archibald, Meek seeks monetary damages in the amount of

$370,200.00, prejudgment interest, and attorneys’ fees and costs (Compl. at 31, 33);

and in the tortious interference with contract count against Archibald and the breach

of fiduciary duty count against Archibald, Meek seeks monetary damages in the

amount of $370,200.00, prejudgment interest, punitive damages, and attorneys’ fees

and costs (Compl. at 32, 34). It then follows that monetary damages can repair Meek’s

alleged financial injury. If Meek’s injury is purely economic and compensable in

money, then he cannot have irreparable harm. See Eaton Crop., 486 F. Supp. 3d at

798.

       Meek has also failed to demonstrate that his potential economic loss is “so great

that it threatens to cause an injury that cannot be righted with money alone.” Eaton

Crop., 486 F. Supp. 3d at 798. Instead, Meek suggests that A&M’s statements

regarding its financial position necessitate injunctive relief. The Court does not need

any additional evidence or an evidentiary hearing regarding A&M’s financial

position—Archibald has admitted that, at this time, A&M does not have enough

money to both pay Meek the alleged amounts due under the Agreement and its

operating expenses. Archibald Aff. ¶ 19. However, nothing suggests that A&M is

about to file for bankruptcy, especially to avoid paying any amounts alleged owed

under the Agreement. Meek admits that as of March 31, 2021, A&M had $546,440.62

in its checking and saving accounts. Id. The Court also cannot ignore the testimony

of A&M’s president, Archibald, stating that A&M “is not insolvent and is not

contemplating filing for bankruptcy.” Archibald Aff. ¶ 20. Meek’s fear regarding



                                          11
A&M’s filing for bankruptcy is speculative only, and speculative harm cannot be the

basis for irreparable harm. See Eaton Corp., 486 F. Supp. 3d at 798. Additionally, if

A&M presents defenses or arguments that it has no obligation to pay Meek the

alleged amounts owed under the Agreement, A&M’s current financial situation may

even be irrelevant.

      The case of Angelo, Gordon & Co., L.P., cited by Defendants, is instructive. In

Angelo, Gordon & Co., L.P., the plaintiffs owned accounts that held notes that were

indebted by the corporate defendant. 805 A.2d at 223. They brought a preliminary

injunction motion to enjoin the proposed merger between the corporate defendant and

another company. Id. at 222. For the irreparable harm element, the plaintiffs

advanced several arguments to enjoin the merger to prevent irreparable injury,

including the fact that the corporate defendant was insolvent and its merger partner

would make cash expenditures that would prevent the plaintiffs from collecting any

judgment for monetary damages rendered in their favor. Id. at 230. The court found

no irreparable harm based on this argument. Id. at 231. It noted that the merger

could prove not to be a profitable enterprise and that it might not able to pay damages

if the plaintiffs obtained a monetary judgment in the case. It also did not find it

surprising that the plaintiffs found such a prospect “likely and threatening” given the

financial history of both the corporate defendant and its merger partner over the past

couple of years. Id. However, the court concluded that this possibility alone could not




                                          12
justify entry of an injunction against the merger because such an injury was

speculative and would only be felt after the passage of time following the merger. Id.

        Here, unlike the corporate defendant in Angelo, Gordon & Co., L.P., A&M’s

insolvency is questionable, and nothing suggests that A&M plans to file for

bankruptcy. See Archibald Aff. ¶ 20. Meek’s proposed injunctive relief is based

entirely upon a fear that A&M would not be able to pay a monetary judgment if Meek

prevails at trial. In his Reply, Meek suggests that A&M will lack the resources to pay

a judgment against it a year or more from now based on its own statements. Reply at

5. Yet, the Court cannot predict the defenses Defendants will raise and whether Meek

will receive a judgment in his favor. Like the plaintiffs’ fear in Angelo, Gordon & Co.,

L.P., this suspicion is speculative only and cannot justify entry of injunctive relief.

        Surprisingly, even though Meek argues that Delaware law applies to this

dispute, he cites to Illinois state and federal cases for support in both his

Memorandum and Reply. 6 These cases do not apply Delaware law in any manner,

but, regardless, they do not bolster Meek’s position because each case is

distinguishable. For example, as Defendants note, in Roland Mach. Co., the plaintiff

was seeking a preliminary injunction against the defendant to prevent it from

terminating a construction equipment dealership agreement. Resp. at 9 n.6 (citing

749 F.2d at 381–82). The Seventh Circuit noted that where the only remedy at trial

is damages, two of the requirements for receiving injunctive relief, (irreparable harm

and no adequate remedy at law) merge. 749 F.2d at 386. It then listed several reasons


6Meekeven states in his Reply that “all of A&M’s cases applying Illinois law are of no
moment.” Reply at 7 n.5. The Court agrees, and the same standard must apply to Meek.
                                           13
why a damages remedy could be inadequate, including the fact that damages “may

be unobtainable from the defendant because he may become insolvent before a final

judgment can be entered and collected.” Id. However, the court found that the

plaintiff had shown it had no adequate remedy at law because the calculation of

damages was a difficult and “not very satisfactory” process. Id. at 391. Significantly,

the court found that the district court erred “in finding that without the preliminary

injunction [the plaintiff] probably would go out of business.” Id. Not only did the

Seventh Circuit reverse the district court’s granting of the preliminary injunction,

but the defendant’s potential insolvency was not even at issue in the case. Moreover,

the inadequate remedy at law element is not an element required for obtaining

injunctive relief under Delaware law. See Bullock, 463 F. Supp. at 523.

      In his Reply, Meek also references the Delaware case of Quadrant Structured

Prods. Co., Ltd. v. Vertin, 102 A.3d 155 (Del. Ch. 2014), arguing that a threat of

insolvency threatens the irreparable harm prong in cases involving “purely money

damages.” Reply at 3. However, the court made no such finding in the context of a

preliminary injunction. In Quadrant Structured Prods. Co., the court was reviewing

a motion to dismiss, not a request for a temporary restraining order or preliminary

injunction. 102 A.3d at 166. In its opinion, the court noted that the possibility that

the defendant would not have sufficient resources to pay a money judgment could

make injunctive relief appropriate. Id. at 203. It then refused to dismiss the plaintiff’s

counts for injunctive relief but acknowledged that the plaintiff could seek a




                                           14
permanent injunction at the appropriate stage in the case. Id. The court’s holding

does not provide support for the Court to grant a preliminary injunction here.

      At bottom, Meek essentially seeks the Court’s assistance to hold potential

monies owed under the Agreement in abeyance for his benefit if he prevails on the

merits in this case. Yet, Meek cites to no legal authority for such a proposition.

Indeed, the legal authority is to the contrary. The Court agrees with Defendants that

under Delaware law, equitable prejudgment attachment is not recognized except in

limited circumstances to compel the appearance of a defendant. Resp. at 12 n.8 (citing

In re Estate of Beekhuis, 1992 WL 5689, at *2 (Del. Ch. Jan. 13, 1992)). Moreover, the

Court agrees that Delaware courts have held that injunctive relief is not available to

preserve a source of funds to satisfy a possible future judgment. Id. (citing QRS 10-

12(TX), Inc. v. CalComp Tech., Inc., 1999 WL 350491, at *3 (Del. Ch. May 12, 1999);

Urugami v. Century Int’l Credit Corp., 1997 WL 33175027, at *2 (Del. Ch. Dec. 2,

1997); Neuberger v. Olson, 1992 WL 50873, at *6 (Del. Ch. Mar. 11, 1992)).

      Accordingly, the Court finds that Meek has failed to show that he would suffer

irreparable harm absent a preliminary injunction, and, on this basis alone, denies his

motion.

                                      Conclusion

      For the foregoing reasons, the Court denies Plaintiff’s Motion for a Temporary

Restraining Order and a Preliminary Injunction. The Court directs Defendants to

answer or otherwise plead in response to the Complaint by June 11, 2021. On or

before June 18, 2021, the parties shall file a joint initial status report. A template for

the Joint Initial Status Report, setting forth the information required, may be found
                                           15
at http://www.ilnd.uscourts.gov/Judges.aspx by clicking on Judge Valderrama’s name

and then again on the link entitled ‘Joint Initial Status Report.’ The parties are

further ordered to review all of Judge Valderrama’s standing orders and the

information available on his webpage.




Dated: May 21, 2021
                                             United States District Judge
                                             Franklin U. Valderrama




                                        16
